Citation Nr: 0101684	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-01 534	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

In August 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's application to 
reopen his claim for service connection for a back 
disability.  At the same time, the RO denied the veteran's 
claim for an increased rating for his service-connected 
prostatitis, currently evaluated at 10 percent disabling.  
The veteran timely appealed only the denial of his back 
condition claim to the Board of Veterans' Appeals (Board).

In a December 1999 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for a low back condition and remanded 
the claim to the RO to initially determine whether the 
veteran's claim was well grounded, and for further 
development.  

The veteran was scheduled for a videoconference hearing 
before a Member of the Board in January 2001.  However, the 
veteran failed to appear for the hearing.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran's limited service medical records indicate 
treatment for a lumbar strain while on active duty in April 
1951; there is no report of separation examination.  In a 
January 1955 handwritten statement, Dr. Parker indicated that 
he had treated the veteran in April 1953, that x-rays had 
then revealed osteoarthritis of the spine, and that the 
veteran was no longer under his care; no supporting x-rays or 
x-ray reports were submitted.  The September 1960 statement 
from Dr. Perry appears to reflect a diagnosis of prostatitis. 
In the report of the VA examination in October 1960, the VA 
physician indicated that the veteran had normal back motions 
on range of motion testing, although the veteran complained 
that bending backward and to the right hurt his low back.  On 
x-rays taken in conjunction with the examination, anterior, 
posterior and lateral radiographic views showed a bilateral 
sacralization of the fifth lumbar vertebra, which the 
radiologist indicated was of the transitional type.  The 
examiner diagnosed chronic prostatitis and only history of 
low back strain; he opined that the veteran's back pain was 
probably connected with the prostatitis.  

X-rays from October 1997 revealed dextroscoliosis and 
degenerative changes with spurring, slight wedging in the 
lower thoracis spine, and disc space narrowing.  In addition, 
disc disease with sclerosis of the end plates and suggestion 
of a vacuum phenomena was detected, and was determined to be 
worse at L5-S1.  No acute fractures or dislocations were 
identified.  Degenerative disc changes were observed to be 
worse at the L5-S1 and L4-L5 levels, and the most pronounced 
disc disease was observed at L5-S1, on the right posterior 
side.

Pursuant to Board remand, the RO sent a letter to the veteran 
in March 2000 requesting evidence relating to a low back 
condition in service, a current low back condition and any 
medical opinion regarding a nexus between the in-service 
injury or condition and the current condition.  The veteran 
did not reply to the letter and the RO, in an August 2000 
supplemental statement of the case, again denied the claim as 
not well grounded.  

There has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, pertinent to 
this case, obtaining a medical opinion) when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
statutory changes noted above, the Board finds that RO should 
obtain a medical opinion from an orthopedist practicing at a 
VA medical facility.  The orthopedist should review the 
record and offer an opinion addressing whether the veteran's 
suffers from a current low back condition that is related to 
service.  The veteran is hereby notified that any failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo VA examination, the RO 
should obtain and associate with the record all outstanding 
pertinent medical records, to include any outstanding 
available service records, and any post-service private or VA 
medical records.  The RO has a heightened duty to obtain all 
records held by governmental entities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding service 
medical records from the National 
Personnel Records Center, and from any 
other appropriate sources.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all pertinent, outstanding 
medical records from VA and private 
sources.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical records in 
his possession.

3.  After all records received pursuant 
to the development requested in 
paragraphs 1 and 2 above are associated 
with the claims file, the RO should 
forward the veteran's entire claims, to 
include a complete copy of this REMAND, 
to a orthopedist who practices at a VA 
medical facility.  Following review of 
the veteran's claims file, and 
consideration of the pertinent facts 
noted above, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current low back condition related to 
service.  The complete rationale for each 
opinion expressed and conclusion reached 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  If the development requested above 
does not yield a medical opinion 
establishing a nexus between the veteran's 
low back condition and his military 
service, the veteran should be notified of 
this fact and provided an opportunity to 
submit such a medical opinion.  

6.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims on in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


